948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Orthnell Donovan WILLIAMS, Appellant.
No. 90-3120.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1991.

Before BUCKLEY, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was submitted on the record from the United States District Court for the District of Columbia, and on the briefs and arguments of counsel.   Upon full review of the issues presented, the court is satisfied that appropriate disposition of this appeal does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
Based upon our review of the record in this case, we find that the district court properly concluded that the requirements for upholding issuance of a search warrant under United States v. Leon, 468 U.S. 897 (1984), were met.   The fact that Williams had been arrested for possession of narcotics, had been arrested for a similar offense in the past, and had initially denied ownership of his suitcase constituted sufficient probable cause to issue the search warrant.   Cf. Illinois v. Gates, 462 U.S. 213, 238 (1983) ("The task of the issuing magistrate is simply to make a practical, commonsense decision whether ... there is a fair probability that contraband or evidence of a crime will be found").   It is therefore


3
ORDERED AND ADJUDGED by the court that the conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.